Exhibit 10.26

 

January 24, 2005

 

Mr. R. Todd Bradley

 

Re: Separation Agreement and Release

 

Dear Todd:

 

This letter confirms our agreement concerning your departure from palmOne, Inc.
(referred to in this letter as “Palm”, “palmOne” or the “Company”).

 

You will cease to be the Chief Executive Officer of palmOne (and an officer of
palmOne, in general), effective February 25, 2005 (the “Effective Date.”).
Thereafter, you will remain an employee advisor to the new Chief Executive
Officer until June 3, 2005 (the “Advisor Effective Date”) and will be available
(subject to physical and mental incapacity) to render such business and
professional services at a senior level, as will reasonably be assigned to you
by the Company. During this period you will be an employee of the Company and
the Company will not terminate your employment except for a material breach of
your obligations under this agreement. You hereby resign your position as a
member of the Board of Directors effective as of the Effective Date.

 

From the date hereof through and including the Advisor Effective Date, you will
be compensated at your current base rate of pay, less all applicable state and
federal payroll taxes, payable on ordinary Company payroll dates in accordance
with Company policies and procedures. You will be eligible to receive a second
half fiscal year bonus on the same basis as other senior executives (based on
your base salary and bonus level criteria). On the Advisor Effective Date or on
the tenth day following your execution of this letter agreement, whichever is
later (the “Payment Date”), you will receive a lump sum payment in the amount of
two hundred percent (200%) of your annual base salary, or $1,440,000, less all
applicable state and federal payroll taxes. In addition, provided you do not
voluntarily terminate your employment with the Company, other than because of a
material breach of this agreement by the Company (after giving the Company
written notice and if curable, 10 days to cure), through the Advisor Effective
Date and the proviso below does not apply, you will receive an additional lump
sum payment on March 1, 2006 in the amount of $720,000, plus COBRA payments
discussed below, (collectively the “March 2006 Payment”) provided however, that
if you have committed a material breach of this agreement prior to March 1, 2006
(and if curable, such violation is not cured within 10 days after written notice
from the Company of such violation), you shall forfeit such payment. All
payments shall be less applicable state and federal payroll taxes.



--------------------------------------------------------------------------------

R. Todd Bradley

January 24, 2005

Page 2

 

Any shares covered by Company Stock options granted to you that are unvested and
unexpired on the Advisor Effective Date, except for options that vest solely
upon the achievement of a performance objective or objectives or options that
have their vesting accelerate upon the achievement of a performance objective or
objectives, will become fully vested and exercisable on the Advisor Effective
Date if the shares otherwise would have vested (solely by virtue of your
continued employment with the Company and not, directly or indirectly, due to a
change of control of the Company) during the two-year period commencing on the
Advisor Effective Date. All other unvested options will be forfeited on the
Advisor Effective Date.

 

In addition, one hundred percent (100%) of any shares of stock that you have
purchased from the Company that remain subject to a right of repurchase on the
Advisor Effective Date will vest on the Advisor Effective Date and the Company’s
right of repurchase will terminate on that date, except for shares that vest and
have the Company’s right of repurchase terminate solely upon the achievement of
a performance objective or objectives or shares that have their vesting
accelerate and have the Company’s right of repurchase terminate upon the
achievement of a performance objective or objectives.

 

The Company will pay the premiums otherwise payable by you and your eligible
dependents for health, dental and vision benefits coverage for up to two years
beginning on the Advisor Effective Date, or until you become eligible for group
insurance benefits from another employer, whichever comes first, provided you
elect continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed under
COBRA. On March 1, 2006, the Company will provide a lump sum cash payment for
the remaining fifteen months of COBRA premiums, as described above. After the
two-year period, you will be responsible for the payment of any COBRA premiums.
The Company will not reimburse you for any taxable income imputed to you because
the Company has paid your COBRA premiums or those of your eligible dependents.

 

In addition, palmOne will provide you an AYCO financial planning benefit, for a
period of two (2) years from the Advisor Effective Date and at a cost not to
exceed Twenty-five Thousand Dollars ($25,000).

 

On the Advisor Effective Date, you will receive payment of your accrued but
unused paid time off through the Advisor Effective Date and, following your
submission of proper expense reports, the total unreimbursed amount of all
expenses incurred by you in connection with your employment with palmOne that
are reimbursable in accordance with the Company’s policies.



--------------------------------------------------------------------------------

R. Todd Bradley

January 24, 2005

Page 3

 

You agree that the Company may deduct from the amounts owed you any unpaid
travel advances. On the Advisor Effective Date, you agree to return any and all
property of palmOne, including all tangible property and equipment and all
notes, memos, correspondence, computer-recorded information and any other
embodiment or reproduction (in whole or in part) of any Company confidential or
proprietary information. Notwithstanding the previous sentence, the Company will
allow you to keep your rolodex, address books, cell phone (and the Company will
assist you in transferring your current number), and laptop, provided however,
that the Company can remove all confidential and proprietary information from
your laptop and cell phone other than electronic contact information. You will
continue to comply with the terms and conditions of the Employee Agreement
between you and the Company, dated June 2001, subject to the modifications
thereof provided herein hereafter. In addition, you will at all times be given
access to minutes and supporting materials with regard to director meetings to
the extent you in good faith believe you need access to them in connection with
a lawsuit, investigation or other claim against you.

 

For one year from the date hereof and provided this agreement has not been
revoked by you, palmOne’s officers and directors and, in official Company
sanctioned communications, palmOne will not directly or indirectly (1) disparage
you to any person, including prospective employers in providing formal or
informal employment references; (2) make any public statement or statements to
analysts or the press concerning you (except to the effect that, you have left
palmOne to pursue other opportunities, and that your relationship with the
Company was terminated on mutually agreeable terms, or as otherwise required by
law), without in each case obtaining approval from you.

 

For one year from the date hereof and provided this agreement has not been
revoked, you will not, directly or indirectly disparage the Company, its
business, products, services, officers or employees or make any public statement
or statements to analysts or the press concerning palmOne, its business,
prospects, products, services or employees (except to the effect that, you have
left palmOne to pursue other opportunities, and that your relationship with the
Company was terminated on mutually agreeable terms, or as otherwise required by
law), without in each case first obtaining written approval from palmOne. There
shall be no third party beneficiaries to this paragraph and the preceding
paragraph. Similarly, truthful testimony in a legal proceeding or government
inquiry shall not constitute a violation of either such paragraph.

 

You hereby acknowledge and agree that, except as provided by this agreement, no
further additional or other sums, benefits or consideration are due and owing,
will hereafter become due and owing, to you in consideration of your employment
with palmOne, other than pursuant to your rights to coverage under existing
policies (or any substitutes) of director and officer liability insurance,
existing indemnification rights and equity interests.



--------------------------------------------------------------------------------

R. Todd Bradley

January 24, 2005

Page 4

 

Except with respect to the obligations created by, acknowledged by, or arising
out of this agreement, the Company, on behalf of its respective officers,
directors, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, agents, and assigns hereby
fully and forever releases Employee and his respective heirs, family members,
executors, agents, and assigns from, and agrees not to sue concerning, any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that it may
possess arising from any omissions, acts or facts that have occurred up, until
and including the date hereof; provided, however, that for purposes of this
release, matters released by the Company shall exclude any violation of law,
material breach of a Company policy or unauthorized disclosure of any
confidential and/or proprietary information of the Company, except with respect
to good faith performance of duties.

 

Except with respect to the obligations created by, acknowledged by, or arising
out of this agreement, you, on behalf of yourself, your heirs, administrators,
representatives, executors, successors and assigns, and each of them, hereby
release palmOne, its current and former stockholders, directors, officers,
employees, agents, attorneys, successors and assigns, and each of them in such
capacities (the “palmOne Released Parties”) of and from any and all claims,
duty, obligation, actions and causes of action, whether now known or unknown,
which you now have, ever had, or shall or may hereafter have against the palmOne
Released Parties, or any of them, based upon or arising out of any matter,
cause, fact, thing, act or omission whatsoever occurring or existing any time up
to and including the date you sign this letter agreement, including, but not
limited to, any claims arising from or related to your employment with the
Company or the termination of that employment, any and all claims relating to,
or arising from, your right to purchase, or actual purchase of shares of stock
of the Company, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law and any
claims of breach of contract, wrongful termination, fraud, defamation,
infliction of emotional distress or discrimination due to national origin, race,
religion, age, sex, sexual orientation, disability or other discrimination or
harassment under the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act,
Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
California Family Rights Act, the California Fair Employment and Housing Act,
and the California Labor Code, including, but not limited to California Labor
Code Sections 1400-1408 or any other applicable law. The foregoing release shall
not extend to any right of indemnification you have or any rights to D&O
insurance from your actions within the course and scope of your employment for
the Company.



--------------------------------------------------------------------------------

R. Todd Bradley

January 24, 2005

Page 5

 

You acknowledge that you are waiving and releasing any rights you may have under
the Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver
and release is knowing and voluntary. You and the Company agree that this waiver
and release does not apply to any rights or claims that may arise under ADEA
after the Advisor Effective Date of this agreement. You acknowledge that the
consideration given for this agreement is in addition to anything of value to
which you were already entitled. You further acknowledge that you have been
advised that you should consult with an attorney prior to executing this
agreement; have up to twenty-one (21) days within which to consider this
agreement; have seven (7) days following your execution of this agreement to
revoke this agreement; this agreement will not be effective until the revocation
period has expired; and nothing in this agreement prevents or precludes you from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

 

In connection with the foregoing general release, the parties acknowledge that
they have read and understand Section 1542 of the Civil Code of the State of
California, which provides in full as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

The parties each hereby expressly waive and relinquish all rights and benefits
either has or may have under Section 1542 with respect to the release of unknown
claims granted in this agreement. The parties acknowledge that they or their
agents may hereafter discover facts or claims in addition to or different from
those they now know or believe to exist, but that they nevertheless intend to
fully and finally settle all claims released herein.

 

In addition, on the Advisor Effective Date, you agree to execute a supplemental
release identical in substance to the release contained above, covering the time
period from the execution date of this agreement through the Advisor Effective
Date; provided, however, the Parties agree to modify the release to comply with
any new laws which may become applicable. If you refuse to sign such a release,
you shall be deemed to have failed to abide by the material terms of this
agreement.

 

You further warrant and represent that you have not voluntarily, by operation of
law, or otherwise, assigned or transferred to any other person or entity any
interest in all or any portion of those matters released by this agreement.



--------------------------------------------------------------------------------

R. Todd Bradley

January 24, 2005

Page 6

 

You agree that from the date hereof and for a period of twelve (12) months
immediately following the Advisor Effective Date of this agreement, you will not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage, take away or hire employees of
the Company, either for yourself or any other person or entity, except for
serving as a reference upon request or any general advertisement placed in a
newspaper or other media of general circulation and not specifically targeted to
Company employees. You agree that from the date hereof and for a period of
twelve (12) months following the Advisor Effective Date, you will not either
directly or indirectly solicit, induce, recruit or encourage any first-tier
customer of the Company (1) to stop or decrease doing business with or through
the Company, or (2) to do business with any other person, firm, partnership,
corporation or other entity that provides products or services materially
similar to or competitive with those provided by the Company. The preceding
shall not extend to individual end users that acquired the Company’s product
directly from the Company.

 

In addition, you acknowledge that the nature of palmOne’s business is such that
if you were to become employed by, or substantially involved in, the business of
a competitor of palmOne following the termination of your employment with the
Company, it would be very difficult for you not to rely on or use the Company’s
trade secrets and confidential information. Thus, to avoid the inevitable
disclosure of the Company’s trade secrets and confidential information, you
agree and acknowledge that your right to receive the March 2006 Payment is
conditioned upon you not directly or indirectly engaging in (whether as an
employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor having any ownership interest in
or participating in the financing, operation, management or control of, any
person, firm, corporation or business that designs or manufactures Competitive
Product or causes the design or manufacture by third parties of Competitive
Product (excluding non-significant customization of existing products), except
for (1) ownership of less than 1% of a publicly traded company, or (2) receipt
of compensatory equity in connection with activities permitted under this
agreement or (3) direct provision of services to (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director or otherwise) a conglomerate, provided the services are not
for a business unit that designs or manufactures Competitive Product or causes
the design or manufacture by third parties of Competitive Product (excluding
non-significant customization of existing products), for a period of twelve (12)
months immediately following the Advisor Effective Date.

 

For purposes of this agreement, Competitive Product shall mean one or more
products that compete with (i) the existing products of the Company, (ii) those
products scheduled to come to market within the two years following the date of
this agreement) or (iii) products on the Company’s roadmap as of the Effective
Date or any time during the one year preceding the date of this agreement.
Competitive Products shall not include desktop computers, laptop computers, or
broadcast media, audio, video or music players.



--------------------------------------------------------------------------------

R. Todd Bradley

January 24, 2005

Page 7

 

The parties will each bear their own costs, expert fees, attorney’s fees and
other fees incurred in connection with this agreement. As part of this
agreement, palmOne will reimburse your expert fees, attorney’s fees and other
fees incurred in connection with this agreement, at a cost not to exceed Fifteen
Thousand Dollars ($15,000).

 

This agreement will be governed by and construed according to the laws of the
State of California (but without regard to its conflict of laws provisions).

 

The parties agree that in the event any claim or dispute arises between them
based on or relating to the interpretation, performance or breach of this
agreement, whether in tort, contract or otherwise, we shall attempt to resolve
such claim or dispute first on an amicable basis through good faith discussions.
If we are not able to resolve any dispute through good faith discussions within
a reasonable period of time given the nature of the claim or dispute (not in any
case to exceed 30 days), we hereby agree promptly to submit any such claim or
dispute to arbitration under the provisions of Section 12 of the Severance
Agreement between you and the Company, dated July 9, 2003.

 

This agreement, together with the palmOne, Inc. Employee Agreement between you
and palmOne dated June 10, 2001 (which is modified to (i) provide that you may
disclose Confidential Information in response to legal process or governmental
inquiry (provided you notify the Company of the receipt thereof), (ii)
acknowledge the property and information you are being entitled to keep or have
access to, and (iii) replace Section 6 of your Employee Agreement by the
provisions hereof), and section 12 of the Severance Agreement between you and
the Company dated July 9, 2003 constitute the entire understanding and agreement
between you and palmOne with respect to the subject matter contained herein, and
supersede any prior negotiations, agreements and understandings, whether written
or oral, with respect thereto, including the letter agreements between you and
palmOne dated September 17, 2002 (Management Retention Agreement), July 9, 2003
(Severance Agreement, with the exception of Section 12) and any other letters or
agreement between you and palmOne.

 

If any provision of this agreement, or the application thereof, shall for any
reason and to any extent be held invalid or unenforceable under any applicable
law by an arbitrator or a court of competent jurisdiction, the remainder of this
agreement shall remain valid and shall be interpreted so as best to reasonably
effect the intent of the parties hereto. We further agree to replace any such
invalid or unenforceable provision with a valid and enforceable provision that
will achieve, to the extent possible, the economic, business and other
objectives of the invalid or unenforceable provision.



--------------------------------------------------------------------------------

R. Todd Bradley

January 24, 2005

Page 8

 

Any waiver, modification or amendment of any provision of this agreement shall
be effective only if in writing and signed by the parties hereto.

 

This agreement is not assignable by either party, except that palmOne may assign
it in connection with an acquisition, merger, consolidation or sale of all or
substantially all of the assets of the Company. In the event of any such merger
or transfer of assets, the surviving corporation or the transferee of palmOne’s
assets shall be bound by and shall have the benefit of the provisions of this
agreement, and palmOne shall take all actions necessary to insure that any such
corporation or transferee is bound by the provisions of this agreement.

 

This agreement shall inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If you die while any amount would still be
payable to you hereunder, if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
agreement, to your devisee, legatee or other designee, or if there is no
designee, to your estate, or if no estate, in accordance with applicable law.

 

If the provisions of this letter accurately set forth our understanding, please
acknowledge your agreement by signing the enclosed copy of this letter and
returning it to me.

 

Sincerely,

/s/ Gordon Campbell

--------------------------------------------------------------------------------

Gordon Campbell, on behalf of the Compensation Committee



--------------------------------------------------------------------------------

R. Todd Bradley

January 24, 2005

Page 9

 

I UNDERSTAND THAT I SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
AGREEMENT AND THAT I AM GIVING UP ANY LEGAL CLAIMS I HAVE OR MAY HAVE AGAINST
THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. I ALSO UNDERTAND THAT I
MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT I MAY REVOKE IT AT ANY
TIME DURING THE 7 DAYS AFTER SIGNING IT BY WRITTEN NOTICE TO PALMONE, AND THAT
IT WILL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. I HEREBY
ACKNOWLEDGE THAT I AM SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN THIS
LETTER, WHICH EXCEED THOSE TO WHICH I WOULD HAVE OTHERWISE BEEN ENTITLED.

 

ACKNOWLEDGED AND AGREED:

 

/s/ R. Todd Bradley

--------------------------------------------------------------------------------

R. Todd Bradley Date:   January 24, 2005